Exhibit 10.6

 

[OFFICER]

 

THE HOME DEPOT, INC.

NONQUALIFIED STOCK OPTION

 

GRANTED TO: <NAME>

 

 

Social Security #: <SSN>

  

GRANT DATE: <GRANT DATE>

 

 

EXP. DATE: <EXPIRATION

DATE>

  

NUMBER OF SHARES OF THE

HOME DEPOT, INC. COMMON

STOCK: <OPTIONS GRANTED>

  

OPTION PRICE

PER SHARE: <OPTION PRICE>

 

THIS NONQUALIFIED STOCK OPTION IS GRANTED by The Home Depot, Inc. a Delaware
corporation (“Company”), to you, an employee of the Company or one of its
subsidiaries, pursuant to the terms and conditions of the Company’s 2005 Omnibus
Stock Incentive Plan, as amended (“Plan”), a summary of which has been delivered
to you. The terms of the Plan are incorporated herein by this reference. The
Company recognizes the value of your continued service as a key employee and has
awarded you this nonqualified stock option under the Plan, subject to the
following terms and conditions:

 

1. The Company hereby grants you on and as of the date specified above (“Grant
Date”) a nonqualified stock option (“Option”), subject to the terms and
conditions hereof and of the Plan, to purchase from the Company the above-stated
number of shares of the Company’s Common Stock, $.05 par value, at the price per
share stated above (“Option Price”), which Option shall expire on the expiration
date stated above (“Exp. Date”), unless it expires earlier in accordance with
the terms hereof.

 

2. The Option shall be exercisable, pursuant to the terms of the Plan. The
Option shall become exercisable in installments, as follows: Twenty-five percent
(25%) of the total number of shares subject to this Option shall become
exercisable on each of the second, third, fourth and fifth anniversaries of the
Grant Date.

 

3. Upon the termination of your employment (for any reason other than
Retirement, death or permanent and total disability or Discharge for Cause) or
if your employment status changes to a position which the Company deems to be
ineligible for this nonqualified stock option award, Option shares that have not
become exercisable as of the date of such event shall immediately lapse. Option
shares that are exercisable as of the date of termination of employment will
lapse unless exercised within a period of three (3) months of the date of
termination of employment. Upon the termination of your employment upon
Retirement, all stock options that are not exercisable as of the date of your
Retirement shall continue to vest according to the schedule set forth in
Paragraph 2 and all stock options shall remain exercisable until the Exp. Date;
provided, however, that if after reaching Retirement you become directly or
indirectly employed by a Competitor, all unvested options shall immediately
lapse. “Retirement” means employment termination upon attainment of age 60 with
at least five (5) years of continuous service with the Company and its
subsidiaries. “Competitor” means any company or entity engaged in any way in a
business that competes directly or indirectly with the Company, its parents,
subsidiaries, affiliates or related entities. Upon the termination of your
employment by reason of death or permanent and total disability, all Option
shares shall immediately become fully exercisable as of the date of termination
and shall lapse unless exercised within a period of one (1) year from the date
of termination. In no event shall the above time periods extend beyond the Exp.
Date. In the event of Discharge for Cause, all Option shares, whether presently
exercisable or not, shall immediately lapse and become null and void on and as
of the date of termination. “Discharge for Cause” means the termination from
employment because of an event involving moral turpitude or dishonesty, a gross
failure or negligence on your part in performing your expected duties, a
violation of the Company’s substance abuse policies, or a willful misconduct or
action by you that is damaging or detrimental to the Company. A determination by
the Company that a termination is a Discharge for Cause will be conclusive and
binding.

 

4. All unvested options shall vest immediately upon a Change of Control and
shall remain exercisable until the Exp. Date. For purposes of this paragraph 4,
“Change in Control” means a change in control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A under
the Securities Exchange Act of 1934 (“1934 Act”) as in effect at the time of
such change in control, provided that such a change in control shall be deemed
to have occurred at such time as (i) any “person” (as that term is used in
Sections 13(d) and 14(d) (2) of the 1934 Act), is or becomes the “beneficial
owner”, directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two (2) consecutive years or less, individuals who at the beginning of
such period constituted the Board of Directors of the Company cease, for any
reason, to constitute at least a majority of the Board of Directors, unless the
election or nomination for election of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period; (iii) the stockholders of the Company approve
any merger or consolidation as a result of which the common stock of the Company
shall be changed, converted or exchanged (other than a merger with a wholly
owned subsidiary of the Company) or any liquidation of the Company or any sale
or other disposition of 50% or more of the assets or earning power of the
Company; or (iv) the stockholders of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were stockholders of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 55% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation.

 

5. The exercisable portion of the Option may be exercised in whole or in part
but in no event with respect to a fractional share from time to time until the
Exp. Date. Exercise shall be by notice of exercise to the Company, specifying
the number of shares to be purchased, the Option Price of each share and the
aggregate Option Price for all shares being purchased under said notice. The
notice shall be accompanied by payment of the aggregate Option Price for the
number of shares purchased and any applicable withholding taxes. Such exercise
(subject to Paragraph 6 hereof) shall be effective upon the actual receipt of
such payment and notice to the Company. The aggregate Option Price for all
shares purchased pursuant to an exercise of the Option shall be paid by check
payable to the order of the Company, shares of Common Stock of the Company held
by you for at least six (6) months, the fair market value of which at the time
of such exercise is equal to the aggregate Option Price (or portion thereof to
be paid with previously owned Common Stock). Payment of the Option Price in
shares of Common Stock shall be made by delivering properly endorsed stock
certificates to the Company or otherwise causing such Common Stock to be
transferred to the account of the Company, either physically or through
attestation. In addition, the aggregate Option Price for all shares purchased
pursuant to an exercise of the Option may be paid from the proceeds of sale
through a bank or broker on the date of exercise of some or all of the shares to
which the exercise relates. There shall be furnished with each notice of the
exercise of any portion of the Option such documents as the Company in its
discretion may deem necessary to assure compliance with applicable rules and
regulations of any stock exchange or governmental authority. No rights or
privileges of a stockholder of the Company in respect to such shares issuable
upon the exercise of any part of the Option shall accrue to you unless and until
certificates representing such shares have been registered in your name.



--------------------------------------------------------------------------------

6. The Option shall not be exercised in whole or in part and no related share
certificates shall be delivered in the sole discretion of the Company: (a) if
such exercise or delivery would constitute a violation of any provision of, or
any regulation or order entered pursuant to, any law purporting to regulate
wages, salaries or compensation; or (b) if any requisite approval, consent,
registration or other qualification of any stock exchange upon which the
securities of the Company may then be listed, the Securities and Exchange
Commission or other governmental authority having jurisdiction over the exercise
of the Option or the issuance of shares pursuant thereto, shall not have been
secured.

 

7. Except as otherwise provided in the Plan, the Option shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner, other
than by will or under the laws of descent and distribution, whether by the
operation of law or otherwise. An option may be exercised, during your lifetime,
only by you or your legal representative. Upon any attempt to do anything
prohibited by this paragraph, the Option shall immediately become null and void.

 

8. Nothing herein contained shall constitute an obligation for continued
employment.

 

THE HOME DEPOT, INC.

 

--------------------------------------------------------------------------------

By: Robert L. Nardelli Chairman, President and Chief Executive Officer